Exhibit 10.7

GRAHAM PACKAGING HOLDINGS COMPANY

&

GRAHAM PACKAGING COMPANY, L.P.

TRANSACTION BONUS AND RELEASE AGREEMENT

TRANSACTION BONUS AND RELEASE AGREEMENT dated as of January 20, 2010 and
effective as of January 20, 2010, (the “Agreement”) between Graham Packaging
Holdings Company (“Holdings”), Graham Packaging Company, L.P., a Delaware
Limited Partnership (“Limited Partnership”, or “L.P.” or “Company”), and Warren
D. Knowlton (“Executive”).

WHEREAS, in consideration of (i) the Executive’s efforts which ultimately
resulted in facilitating the initial public offering by Graham Packaging Company
Inc. (the “Issuer”), (ii) an extension of the Executive’s post-termination
restrictive covenants, and (iii) a release of all claims against the Company,
Holdings and the Issuer by the Executive, the Company desires to provide to the
Executive an IPO Transaction Bonus and Option Exercise Extension upon the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and the Executive hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.01 Affiliate. “Affiliate” means any Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with the Company
and/or the Issuer, as applicable. For the purposes of this definition, the term
“control” when used with respect to any Person means the power to direct or
cause the direction of management or policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

1.02 Common Stock. “Common Stock” shall mean the common stock, $0.01 par value,
of the Issuer.

1.03 Employment Agreement. “Employment Agreement” means the Employment Agreement
effective December 4, 2006, among Holdings, the Company and Knowlton, as
amended.

1.04 IPO. “IPO” shall mean the initial public offering and sale of shares of the
Issuer’s common stock, $0.01 par value, pursuant to a registration statement
(file number 333-163956) on Form S-1 for registration under the Securities Act
of 1933, as amended (the “Act”).

1.05 IPO Effective Date. “IPO Effective Date” means the first date the Issuer
offers and sells its common stock pursuant to a From S-1 registration statement.

1.06 IPO Transaction Bonus. “IPO Transaction Bonus” means the amount payable
under this Agreement to the Executive upon the satisfaction of the conditions
set forth herein.



--------------------------------------------------------------------------------

1.07 Option Agreement. “Option Agreements” means the Option Agreement effective
December 4, 2006 between the Company and the Executive.

1.08 Option Exercise Extension. “Option Exercise Extension” means the 120 day
period after the expiration of the post-employment option exercise period in the
Option Agreement.

1.09 Vested Option. “Vested Option” means the Executive’s vested right to
purchase 894,538 shares of common shares of the Issuer pursuant to the Option
Agreement.

ARTICLE 2

TRANSACTION BONUS & OPTION EXTENSION

2.01 IPO Transaction Bonus. In the event that an IPO occurs on or before
March 30, 2010, the Company shall pay Executive an IPO Transaction Bonus equal
to seven hundred fifty thousand dollars ($750,000).

2.02 Payment and Distribution of the IPO Transaction. The Executive’s IPO
Transaction Bonus shall be paid to the Executive within 30 days following the
IPO Effective Date but in no event before the 7-day revocation period described
in Section 3.02B below expires without revocation.

2.03 Option Exercise Extension. Section 7(a) of the Option Agreement shall be
deleted and replaced with the following to reflect the Option Exercise Extension
as follows”

“After Optionee’s termination of employment for any reason, all unvested Options
will be forfeited immediately, and all vested options shall remain exercisable
until the lesser of (i) two hundred and forty (240) days following the
Optionee’s date of termination or (ii) the remaining term of the Option; or”

2.04 Other Compensation. The IPO Transaction Bonus shall not be deemed to be
compensation, bonus, or earnings for purposes of calculating any other payment
or benefit from the Company or its Affiliates, including, without limitation,
severance of any kind.

ARTICLE 3

EXECUTIVE OBLIGATIONS

3.01 Post-Termination Limitations. The term “Restricted Period” as defined in
Section 1.39 of the Employment Agreement shall be deleted and replaced with the
following:

“Restricted Period” means the period from Executive’s Termination of Employment
through December 31, 2013.

3.02 Release of Claims.



--------------------------------------------------------------------------------

A. In consideration of receiving from the Company the payments and benefits
provided for in this Agreement, certain of which payments and benefits you may
not have otherwise been entitled to receive, you, and your heirs, successors,
executors and administrators, intending to be legally bound, permanently and
irrevocable agree that your employment will terminate on the Termination Date
and to unconditionally release and discharge the Company and any individual or
organization related to the Company against whom or which you, your heirs,
successors, executors or administrators could assert a claim or whom may be held
jointly and severally liable with the Company, including its present, past and
future parent, subsidiary and affiliated companies, including, but not limited
to Graham Packing Company Inc., principals, partners, joint ventures, directors,
officers, employees, stockholders, attorneys, agents, and successors and assigns
from any and all claims, causes of action, suits, debts, demands, lawsuits or
other charges whatsoever, known or unknown, directly and indirectly up until the
date of this Agreement including, without limitation, any claims under any
employee benefit plans of the Company or its affiliates, except for (i) any
right to elect continuation healthcare coverage under COBRA at your expense, or
(ii) any claims for vested benefit plans, including but not limited to
retirement, pension or health insurance plans. The claims or actions released
herein include, but are not limited to, those based upon your employment and the
termination of such employment, including all claims in law, equity, contract,
tort, allegations of wrongful discharge, breach of contract, promissory
estoppels, defamation, infliction of emotional distress, and those alleging
discrimination on the basis of race, color, sex, religion, national origin, age,
disability, or any other basis, including, but not limited to, any claim or
action under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act of 1967, the Rehabilitation Act of 1973, the Americans with
Disabilities Act of 1990, the Equal Pay Act of 1963, the Civil Rights Act of
1991, the Employee Retirement Income Security Act of 1974, Executive Order 11246
relating to Federal affirmative action requirements, the Family Medical Leave
Act, the Fair Labor Standards Act, the Labor Management Relations Act, the
National Labor Relations Act, the Equal Pay Act, the Worker Adjustment
Retraining and Notification Act, the Pennsylvania Human Relations Act or any
other federal, state, or local law, rule, ordinance, or regulation as presently
enacted or adopted and as each may hereafter be amended. You agree that should
any other person, organization, or other entity file, charge, claim, sue, or
cause or permit to be filed any civil action, suit or legal proceeding involving
any matter occurring at any time in the past, up to and including the date of
this Agreement, you will not seek or accept any individual monetary or economic
recovery or equitable relief in such civil action, suit or legal proceeding.
This release does not give up your rights, if any, to any rights or claims which
cannot legally be waived by this Agreement, including without limitation,
unemployment compensation claims, workers’ compensation claims or the ability to
file certain administrative claims.

B. With respect to any claim that Executive might have under the Age
Discrimination in Employment Act of 1967, as amended, Executive acknowledges the
following: (i) the waiver of any rights or claims under the Age Discrimination
in Employment Act of 1967 is in exchange for the consideration reflected in this
Agreement; (ii) the Executive is not waiving rights or claims that may arise
after the date of this Agreement; and (iii) the Executive has been advised by
this written Agreement to consult with an attorney prior to executing this
Agreement. The Executive also acknowledges that he has been given a period of at
least twenty-one (21) days within which to consider this Agreement. At
Executive’s option and sole discretion, Execute may waive the twenty-one
(21) day review period and execute this Agreement before the expiration date of
twenty-one (21) days if given a reasonable period of time within which to
consider this Agreement and Executive’s waiver is made freely and voluntarily,
without duress or any coercion by any other person. Executive and the Company
agree that the Executive shall



--------------------------------------------------------------------------------

have a period of seven (7) days following the execution of this Agreement within
which to revoke this Agreement.

C. The Company’s offer to executive under this Agreement and the payments and
benefits set forth herein is not intended to, and shall not be construed as, any
admission of liability to Executive of any improper conduct on the part of the
Company, all of which the Company specifically denies. Except as otherwise
provided herein, Executive acknowledges that upon payment of the amounts and
benefits set forth herein, the Company will have satisfied any and all
obligations owed to the Executive other than those set forth in the Employment
Agreement. Executive certifies that the following: (i) Executive has read the
terms of this Agreement, (ii) Executive has been advised in writing to consult
with an attorney of his own choice prior to executing this Agreement,
(iii) Executive had an opportunity to do so, (iv) Executive understand this
Agreement’s terms and effects, (v) Executive has in fact been advised by counsel
of his own choosing, and (vi) Executive is satisfied with the representation
provided by his counsel. Executive further certifies that neither the Company,
nor any representative of the Company, has made any representations to you
concerning this Agreement other than those contained herein. Executive further
acknowledge that the terms and language of this Section 3.02 of the Agreement
were the result of negotiations with the Company and, as a result, there shall
be no presumption that any ambiguities in this Agreement shall be resolved
against any particular party. Any controversy over construction of this
Agreement shall be decided without regard to events of authorship or
negotiation.

D. If any provision of this Section 3.02 of the Agreement or the application of
any such provision (or any portion thereof) to any person or circumstance shall
be held invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof (or the remaining portion thereof) or the application
of such provision to any other persons or circumstances.

3.03 Lock-up. Executive promises to execute a lock up agreement (restricting his
ability to sell any shares in the Issuer that he may own now or in the future)
in substantially the form prescribed by the underwriters of the IPO and attached
hereto on Exhibit A

ARTICLE 4

MISCELLANEOUS

4.01 Amendment. This Agreement may not be amended, suspended, discontinued or
terminated at any time without the written consent of all of the parties hereto.

4.02 No Limitation on Company Actions. Nothing contained in the Agreement shall
be construed to prevent Company from taking any action that is deemed by it to
be appropriate or in its best interest. Neither the Executive nor any other
person shall have any claim against Company as a result of such action.

4.03 Obligations to Company. If the Executive becomes entitled to a distribution
of benefits under this Agreement, and if at such time the Executive has
outstanding any debt, obligation, or other liability representing an amount
owing to Company, then Company may offset such amount owed to it against the
amount of benefits otherwise distributable. Such determination shall be made by
the Company.



--------------------------------------------------------------------------------

4.04 Nonalienation of Benefits. Except as expressly provided herein, the
Executive shall not have the power or right to transfer, alienate, or otherwise
encumber the Executive’s interest under the Agreement.

4.05 Protective Provisions. The Executive shall cooperate with Company by
furnishing any and all information requested by Company in order to facilitate
the payment of benefits hereunder.

4.06 Withholding Taxes. The Company may make such provisions and take such
action as it deems necessary or appropriate for the withholding of any taxes
which Company is required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
benefits under the Agreement, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Executive. The
Executive, however, shall be responsible for the payment of all individual tax
liabilities relating to any such benefits.

4.07 Severability. If any provision of this Agreement is held unenforceable, the
remainder of the Agreement shall continue in full force and effect without
regard to such unenforceable provision and shall be applied as though the
unenforceable provision were not contained in the Agreement.

4.08 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania, without reference to
the principles of conflict of laws.

4.09 Headings. Headings are inserted in this Agreement for convenience of
reference only and are to be ignored in the construction of the provisions of
the Agreement .

4.10 Notice. Any notice or filing required or permitted to be given to the
Company under this Agreement shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Human Resources
Department, or to such other entity as the Company may designate from time to
time. Such notice shall be deemed given as to the date of delivery, or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

Graham Packaging Holdings Company By: /s/ David W. Bullock

Title: Chief Financial Officer

 

Graham Packaging Company, L.P. By: /s/ David W. Bullock

Title: Chief Financial Officer

 

Warren D. Knowlton /s/ Warren D. Knowlton



--------------------------------------------------------------------------------

EXHIBIT A

[LOCK-UP AGREEMENT]